Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  September 24, 2014                                                                  Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  148748(55)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  AFT MICHIGAN, AFT, AFL-CIO, et al.,                                              Bridget M. McCormack
            Plaintiffs-Appellants,                                                       David F. Viviano,
                                                                                                       Justices
                                                             SC: 148748
  v                                                          COA: 313960
                                                             Ct of Claims: 12-000104-MM
  STATE OF MICHIGAN,
             Defendant-Appellee.
  ________________________________________/

         On order of the Chief Justice, the motion of the Judicial Education Project for
  leave to file an amicus curiae brief is GRANTED. The amicus brief submitted on
  September 16, 2014, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 24, 2014